Souter, J.,
dissenting in part: I agree with the decision to remand the case with instructions to respond to the petitioner’s requests for findings of fact in accordance with the board’s own rules, as required by RSA 541-A:20 (Supp. 1988). I respectfully dissent, however, from the mandate to reopen the evidentiary record.
I disagree with the majority’s holding that it was error to exclude the opinion of a pastoral counselor about the appropriateness of the psychiatric treatment provided by Dr. Whitenack. Under the rule that the admissibility of proffered opinion testimony turns on its potential aid to the fact-finder in the search for truth, see Belleau v. Hopewell, 120 N.H. 46, 53, 411 A.2d 456, 461 (1980), I can not say that the board was wrong as a matter of law in concluding that the opinion of a pastoral counselor about the propriety of psychiatric treatment would not be of value to it. Even if I were in doubt about this, I would resolve such doubt against finding reversible error, given the fact that the board did receive testimony from a psychiatric witness unquestionably qualified to give an opinion on the subject.
*269Nor do I believe that the petitioner has demonstrated reversible error in the board’s termination of cross-examination of Dr. Whitenack by petitioner’s counsel. In the course of that cross-examination, counsel covered the subjects of ethical violation in revealing another patient’s name, Dr. Whitenack’s philosophy of treatment, his practice of telling patients about his own life, and the appropriateness of hugging a patient in the petitioner’s condition. Just before the board ended the examination, counsel had stated he was nearly finished, and before he was stopped he had introduced evidence tending to show that an author whose views on treatment allegedly coincided with those of Dr. Whitenack enjoyed no professional eminence. The cross-examination was evidently winding down, and the facts give no indication that counsel had a further subject to pursue. Nor did he make any such claim when he excepted to the board’s position; although he objected to the limitation on the duration of his examination, he made no reference to any subject that he had thereby been precluded from covering. I therefore see no justification for reopening the testimony for further cross-examination.
With respect to the two final errors cited by the majority, exclusion of the writ and of testimony from the petitioner’s husband, I will assume that error was committed, but I believe it was harmless. Proof that a suit was pending against the doctor may well have enhanced the likelihood that he would exploit a patient, and the husband’s evidence may well have underscored the petitioner’s own testimony, and that of the pastoral counselor, about the consequences of the doctor’s behavior. But the petitioner has not demonstrated that these errors together affected the outcome of the hearing. See Place v. Place, 129 N.H. 252, 260, 525 A.2d 704, 709 (1987). Consequently, I would not require the evidentiary record to be reopened.
Thayer, J., joins in the dissent of Souter, J.